DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
1:  Linearly moveable grinder 
2: Pivotably moveable grinder
The species of a linearly moveable grinder and a pivotably moveable grinder are independent or distinct because the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The searches for the linearly moveable grinder and pivotably moveable grinder would be very different. The search for the linearly moveable grinder would require a narrower, text-based search through a more limited number of subclasses, while the pivotably moveable grinder would require a broader, more visual search through many classes/subclasses.  Performing these two individualized searches would be overly burdensome on the examiner. 

Additionally, if the invention of Species 1 (grinder with linearly moveable grinder) is chosen, then one of the following sub-species must be elected: 
A1.  Grinder with work shelf (Ref. 30)
A2.  Grinder with sharpening tool accessory (Ref. 60)
This application contains claims directed to the following patentably distinct sub-species as described above.  The sub-species are independent or distinct because they contain different structural elements and require separate features from each other.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The searches for the grinder with work shelf (Ref. 30) would require a broader, more visual search through a limited number of subclasses, while the searches for the grinder with sharpening tool accessory (Ref. 60) would require a more narrow, text-based search through a broader number of classes/subclasses.  Performing these two individualized searchers would be overly burdensome on the examiner.

Additionally, if the invention of Species A1 (grinder with work shelf) is chosen, then one of the following sub-species must be elected: 
i.  Magnetic Fence
i.  Mechanical Fence
 	This application contains claims directed to the following patentably distinct sub-species as described above.  The sub-species are independent or distinct because they contain different structural 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The searches for the magnetic fence would require a more narrow, text-based search through a broader number of classes/subclasses, while the searches for the mechanical fence would require a broader, more visual search through a limited number of subclasses.  Performing these two individualized searchers would be overly burdensome on the examiner.

Additionally, if the invention of Species 1 (grinder with linearly moveable grinder) is chosen, then one of the following sub-species must be elected: 
B1.  Hand crank
B2.  Motor
This application contains claims directed to the following patentably distinct sub-species as described above.  The sub-species are independent or distinct because they contain different structural elements and require separate features from each other.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least Claim 1 is generic.

To summarize Applicant is required to elect:
	Either Species 1 or 2,
	If species 1 is elected:
Either Species A1 or A2 (and either i or ii, if Species A1 is elected), and
Either Species B1 or B2.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 

/DANA LEE POON/               Examiner, Art Unit 3723                                                                                                                                                                                         





/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723